UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (date of earliest event reported): January 8 , 201 6 QUALSTAR CORPORATION (Exact Name of Registrant as Specified in its Charter) California (State or other Jurisdiction of Incorporation or Organization) 000-30083 (Commission File Number) 95-3927330 (I.R.S. Employer Identification No.) 31248 Oak Crest Drive, Suite 120 Westlake Village, California 91361 (Address of principal executive offices) (Zip Code) (805) 583-7744 (Registrant’s telephone number, including area code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions ( see General Instruction A.2. below): ☐ Written communication pursuant to Rule 425 under Securities Act (17 CFR 230.425) ☐ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ☐ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act CFR 240.14d-2(b)) ☐ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act CFR 240.17R 240.13e-4(c)) Item 4.01. Changes in Registrant’s Certifying Accountant. On January 8, 2016, Qualstar Corporation (the “ Company ”) dismissed SingerLewak LLP (“ SingerLewak ”) as the independent auditors for the Company and engaged Marcum LLP (“ Marcum ”) as the Company’s new independent auditors. The decisions to dismiss SingerLewak and appoint Marcum were approved by the Audit Committee of the Company’s Board of Directors. The audit reports of SingerLewak regarding the Company’s financial statements for the two most recent fiscal years did not contain any adverse opinion or disclaimer of opinion and were not qualified or modified as to uncertainty, audit scope or accounting principles. During the Company’s two most recent fiscal years and during the subsequent interim period from July 1, 2015 through January 8, 2016: (i) there were no disagreements (as such term is used in Item 304(a)(1)(iv) of Regulation S-K) with SingerLewak on any matter of accounting principles or practices, financial statement disclosure or auditing scope or procedure, which disagreements, if not resolved to the satisfaction of SingerLewak, would have caused it to make reference to the subject matter of the disagreement in its reports and (ii) SingerLewak did not advise the Company of any of the events requiring reporting under Item 304(a)(1)(v) of Regulation S-K. The Company provided SingerLewak with a copy of the disclosures it is making in this report and requested that SingerLewak furnish a letter to the Company addressed to the Securities and Exchange Commission stating whether it agrees with the statements made by the Company herein and, if not, stating the respects in which it does not agree. A copy of SingerLewak’s letter dated January 12, 2016 is attached as Exhibit 16.1 hereto. During the Company’s two most recent fiscal years and during the subsequent interim period from July 1, 2015 through January 8, 2016, neither the Company nor anyone on its behalf consulted with Marcum regarding: (i) the application of accounting principles to a specified transaction, either completed or proposed, (ii) the type of audit opinion that might be rendered on the Company’s financial statements, and neither a written report nor oral advice was provided to the Companythat was an important factor considered by the Company in reaching a decision as to an accounting, auditing or financial reporting issue, or (iii) any matter that was either the subject of a disagreement or an event identified in response to Items 304(a)(1)(iv) or (v) of Regulation S-K, respectively (there being none). Item 9.01. Financial Statements and Exhibits. (d) Exhibits. Exhibit No. Description Letter from SingerLewak LLP to the Securities and Exchange Commission dated January 12, 2016. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. QUALSTAR CORPORATION Dated: January 13, 2016 By: /s/ Steven N. Bronson Name: Steven N. Bronson Title: President and Chief Executive Officer
